Citation Nr: 1731765	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  11-09 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for chronic lumbosacral strain, also claimed as back problems.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from December 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, that denied service connection for lumbosacral strain.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in September 2011.  A transcript of that hearing is of record and associated with the Veterans Benefits Management System (VBMS) file.  

In October 2014, the Board denied service connection for lumbosacral strain and back problems.  In June 2015, a Joint Motion for Remand (JMR) was filed with the United States Court of Appeals for Veterans Claims (Court).  Later that month, the Court issued an order vacating the Board's October 2014 decision, and remanded the case to the Board for compliance with the JMR and readjudication consistent with its order.  The Board remanded the case in September 2015.  

In June 2016, the Board denied service connection for lumbosacral strain and back problems.  In March 2017, a JMR was again filed with the Court.  The Court issued another order vacating the Board's June 2016 decision and remanded the case to the Board in compliance with the March 2017 JMR and readjudication consistent with its order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  



REMAND

Further development is necessary before final adjudication of the claim on the appeal is made.  

At the outset, it is important to note that in the October 2014 Board decision, service connection was denied for lumbosacral strain and back problems.  In a June 2015 JMR, it was indicated that the Board failed to ensure that the May 2014 VA medical examination was adequate to address the Veteran's claim.  The examiner directed discussion of all relevant post-service treatment records but did not address the diagnosis of chronic lumbosacral strain in November 1969, performed 11 months after the Veteran's discharge from service, and the Veteran's reported history of back pain dating from his service.  The examiner also failed to explain whether the Veteran's current back disorder was at least as likely as not related to service in light of the diagnosis of chronic lumbosacral strain in November 1969 and when considered with the Veteran's descriptions of continuous symptoms dated to his service.  The claim was remanded in September 2015 to the Board for another VA examination addressing the November 1969 diagnosis.  

The Veteran underwent a VA examination in January 2016.  In June 2016, the Board denied service connection for lumbosacral strain, also claimed as back problems.  In March 2017, following a JMR, the Court remanded the claim again when it was found that the Board failed to satisfy the duty to assist by not providing an adequate VA examination or opinion to evaluate the Veteran's chronic lumbosacral strain.  In the January 2016 VA examination, the report did not adequately address the November 1969 post-service treatment record, the diagnoses it contained, and the Veteran's statements that he hurt his back during service.  The examiner found no reason to doubt the sincerity of the Veteran's subjective medical history, but found she could not find objective medical evidence in the service treatment records of complaints of back injury.  The JMR indicated that contrary to the suggestion of the January 2016 examination report, the November 1969 record itself was objective medical evidence, since it contained a physical examination of the Veteran and a diagnosis.  The January 2016 examiner did not explain whether evidence of a lumbosacral strain diagnosed as chronic 11 months after the Veteran left active service was objective evidence supporting a finding that the lumbosacral strain existed during service.  The examiner's opinion also failed to consider whether the lay statements presented sufficient evidence of the etiology of the Veteran's disability such that his claim for service connection could be proven without contemporaneous medical evidence.  This opinion failed to properly account for the Veteran's statements that he hurt his back in service, and had been experiencing pain in his back since that injury.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Additionally, the JMR found that the examiner's rationale regarding the Veteran's 1980 trauma was not responsive to the question posed.  The examiner opined that the Veteran's work history and work trauma in the 1980s would at least as likely be a greater contributor to the Veteran's current low back condition than his subjective medical history of his work during active service.  This opinion did not explain why it is not possible that the Veteran had a back condition both in 1969 and in the 1980s that contributed to his current disability, instead, implying that it is either, or.  The question at issue is whether the current disability is related to an in-service injury, not whether a second injury has a greater contribution to his current disability.  Remand was necessary for a new VA examination and opinion that considers the Veteran's 1969 diagnosis, as well as the Veteran's statements at the time he hurt his back in service and had been experiencing pain since then.  An adequate rationale regarding whether the Veteran's current disability is related to an inservice injury, not whether a work injury was a greater contributor, must be addressed.  

Finally, the Veteran has indicated that he lifted heavy (100 pound) ammunition during service.  This should be considered under 38 U.S.C.A. § 1154, wherein due consideration shall be given to the places, types and circumstances of such veteran's service as shown by his records.  This should be reviewed when determining his lumbosacral strain in service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the VBMS file any medical treatment records, VA or non-VA, that may have come into existence since the time the claims file was last updated by the AOJ.  

2.  Thereafter, return the file to the VA examiner who drafted the January 2016 report, if available, to obtain an addendum opinion.  If the examiner who drafted the January 2016 report is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for a new examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner must indicate in the addendum report that the VBMS claims file was reviewed.  

The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's lumbosacral strain, claimed as back problems, are due to or caused by active service.  Consideration should be given to the Veteran's disability such that his claim for service connection could be proven without contemporaneous medical evidence and the examiner should consider whether the lay statements presented sufficient evidence of the etiology of the Veteran's disability.  In this regard, the examiner must address the November 1969 post-service treatment record, the diagnoses it contains and the Veteran's statements that he hurt his back during service.  The examiner must explain whether evidence of a lumbosacral strain diagnosed as chronic 11 months after service is objective evidence supporting a finding that the lumbosacral strain existed during service.

The examiner must also address the statements in the January 2016 report concerning the impact of the 1980 work injury to the Veteran.  Regarding the Veteran's 1980 work trauma, the question at issue is whether the current disability is related to an inservice injury, not whether a second injury has a greater contribution to his current disability.

The provisions of 38 U.S.C.A. § 1154 should also be addressed.  Consideration must be given to the places, types and circumstances of the Veteran's service.  In this regard, the Veteran has reported that he lifted heavy (100 pound) ammunition during service.

Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question. 

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the Veteran's claim for service connection for lumbosacral strain, claimed as back problems, based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

